JS 44C/SDNY                     Case 7:21-cv-05949 Document 2 Filed 07/12/21 Page 1 of 2
                                                                            CIVIL COVER SHEET
REV.
10/01/2020             The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                       other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                       United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                  DEFENDANTS
Jessica Austin, Peter Hoffman, individually and on behalf of all Chobani, LLC
others similarly situated
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                         ATTORNEYS (IF KNOWN)
Sheehan & Associates, P.C., 60 Cuttermill Rd Ste 409 Great
Neck NY 11021-3104 (516) 268-7080

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                        (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 USC § 1332; False advertising

                                                                                                                                                      Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No  Yes 

If yes, was this case Vol.      Invol.       Dismissed. No  Yes  If yes, give date                                                      & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE?            No               Yes   
(PLACE AN [x] IN ONE BOX ONLY)                                        NATURE OF SUIT
                               TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                       PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                       OTHER STATUTES
                                                               [] 367 HEALTHCARE/
                                                                                                                                                             [] 375 FALSE CLAIMS
[] 110      INSURANCE         [] 310 AIRPLANE                PHARMACEUTICAL PERSONAL      [] 625 DRUG RELATED            [] 422 APPEAL
                                                                                                                                                             [] 376 QUI TAM
[] 120      MARINE            [] 350 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY       SEIZURE OF PROPERTY                   28 USC 158
[] 130      MILLER ACT                 LIABILITY              [] 365 PERSONAL INJURY             21 USC 881               [] 423 WITHDRAWAL               [] 400 STATE
[] 140      NEGOTIABLE        [] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY   [] 690 OTHER                           28 USC 157                       REAPPORTIONMENT
             INSTRUMENT                 SLANDER                [] 368 ASBESTOS PERSONAL                                                                     [] 410 ANTITRUST
[] 150      RECOVERY OF       [] 330 FEDERAL                          INJURY PRODUCT                                                                       [] 430 BANKS & BANKING
             OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                  [] 450 COMMERCE
             ENFORCEMENT                LIABILITY                                                                                                            [] 460 DEPORTATION
             OF JUDGMENT       [] 340 MARINE                  PERSONAL PROPERTY            [] 820 COPYRIGHTS      [] 880 DEFEND TRADE SECRETS ACT         [] 470 RACKETEER INFLU-
[] 151      MEDICARE ACT      [] 345 MARINE PRODUCT                                       [] 830 PATENT                                                           ENCED & CORRUPT
[] 152      RECOVERY OF                LIABILITY              [] 370 OTHER FRAUD          [] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                          ORGANIZATION ACT
             DEFAULTED         [] 350 MOTOR VEHICLE           [] 371 TRUTH IN LENDING                                                                              (RICO)
             STUDENT LOANS     [] 355 MOTOR VEHICLE                                        [] 840 TRADEMARK                                                [] 480 CONSUMER CREDIT
             (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY
                                                                                                                                                             [] 480 TELEPHONE CONSUMER
[] 153      RECOVERY OF       [] 360 OTHER PERSONAL
                                                                                                                                                                     PROTECTION ACT
             OVERPAYMENT                INJURY                 [] 380 OTHER PERSONAL       LABOR                           [] 861 HIA (1395ff)
             OF VETERAN'S       [] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [] 862 BLACK LUNG (923)
             BENEFITS                   MED MALPRACTICE        [] 385 PROPERTY DAMAGE      [] 710 FAIR LABOR              [] 863 DIWC/DIWW (405(g))       [] 490 CABLE/SATELLITE TV
[] 160      STOCKHOLDERS                                               PRODUCT LIABILITY            STANDARDS ACT          [] 864 SSID TITLE XVI           [] 850 SECURITIES/
             SUITS                                                                          [] 720 LABOR/MGMT              [] 865 RSI (405(g))                     COMMODITIES/
[] 190      OTHER                                             PRISONER PETITIONS                    RELATIONS                                                       COMMODITIES/
             CONTRACT                                          [] 463 ALIEN DETAINEE       [] 740 RAILWAY LABOR ACT                                        [] 890 OTHER STATUTORY
[] 195      CONTRACT                                          [] 510 MOTIONS TO           [] 751 FAMILY MEDICAL          FEDERAL TAX SUITS                        ACTIONS
             PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
             LIABILITY                                                  28 USC 2255                                       [] 870 TAXES (U.S. Plaintiff or   [] 891 AGRICULTURAL ACTS
[] 196   FRANCHISE            CIVIL RIGHTS                    [] 530 HABEAS CORPUS        [] 790 OTHER LABOR                    Defendant)                [] 893 ENVIRONMENTAL
                                                               [] 535 DEATH PENALTY                 LITIGATION           [] 871 IRS-THIRD PARTY                     MATTERS
                                                               [] 540 MANDAMUS & OTHER     [] 791 EMPL RET INC                   26 USC 7609               [] 895 FREEDOM OF
                               [] 440 OTHER CIVIL RIGHTS
                                                                                                     SECURITY ACT (ERISA)                                             INFORMATION ACT
                                       (Non-Prisoner)
REAL PROPERTY                                                                                                                                                [] 896 ARBITRATION
                                [] 441 VOTING                                              IMMIGRATION
                                                                                                                                                             [] 899 ADMINISTRATIVE
[] 210      LAND               [] 442 EMPLOYMENT             PRISONER CIVIL RIGHTS
                                                                                                                                                                PROCEDURE ACT/REVIEW OR
             CONDEMNATION       [] 443 HOUSING/                                         [] 462 NATURALIZATION
                                                                                                                                                                APPEAL OF AGENCY DECISION
[] 220      FORECLOSURE                ACCOMMODATIONS         [] 550 CIVIL RIGHTS               APPLICATION
[] 230      RENT LEASE &       [] 444 AMERICANS WITH         [] 555 PRISON CONDITION  [] 465 OTHER IMMIGRATION                                            [] 950 CONSTITUTIONALITY OF
             EJECTMENT                  DISABILITIES -         [] 560 CIVIL DETAINEE             ACTIONS                                                     STATE STATUTES
[] 240      TORTS TO LAND               EMPLOYMENT               CONDITIONS OF CONFINEMENT
[] 245      TORT PRODUCT       [] 446 AMERICANS WITH
             LIABILITY                   DISABILITIES -OTHER
[] 290      ALL OTHER           [] 448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                        DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

         CHECK IF THIS IS A CLASS ACTION
          UNDER F.R.C.P. 23
                                                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                        IF SO, STATE:

DEMAND $ 5,000,000                   OTHER                              JUDGE                                                        DOCKET NUMBER

Check YES only if demanded in complaint
JURY DEMAND:            YES  NO                                       NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                           Case 7:21-cv-05949 Document 2 Filed 07/12/21 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                               ORIGIN
1   Original       2    Removed from             3   Remanded
                                                        from
                                                                    4    Reinstated or         5 Transferred from  6              Multidistrict
                                                                                                                                     Litigation           7    Appeal to District
                                                                                                                                                                Judge from
     Proceeding           State Court                                     Reopened                       (Specify District)
                                                        Appellate                                                                    (Transferred)              Magistrate Judge
                        a.   all parties represented   Court
                                                                                                                               8 Multidistrict Litigation (Direct File)
                        b.   At least one party
                              is pro se.
(PLACE AN x IN ONE BOX ONLY)                                    BASIS OF JURISDICTION                                                       IF DIVERSITY, INDICATE
1   U.S. PLAINTIFF     2      U.S. DEFENDANT          3   FEDERAL QUESTION   4 DIVERSITY                                                CITIZENSHIP BELOW.
                                                             (U.S. NOT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
      (Place an [X] in one box for Plaintiff and one box for Defendant)

                              PTF      DEF                                                PTF DEF                                                                 PTF      DEF
CITIZEN OF THIS STATE         []1      [] 1    CITIZEN OR SUBJECT OF A                   [] 3 [] 3          INCORPORATED and PRINCIPAL PLACE                   [] 5    []5
                                                 FOREIGN COUNTRY                                               OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE       [] 2   []2      INCORPORATED or PRINCIPAL PLACE           [] 4 [ ] 4           FOREIGN NATION                                    [] 6    [] 6
                                                 OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Jessica Austin, 2881 Stonemont St Jacksonville, FL 32207, Duval County
Peter Hoffman, 50 S 2nd Ave Apt B9 Mt Vernon, NY 10550, Westchester County




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Chobani, LLC, 147 State Highway 320, Norwich NY 13815-3561, Norwich County




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                               COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:    THIS ACTION SHOULD BE ASSIGNED TO:                                 WHITE PLAINS                                 MANHATTAN
DATE 7/12/2021                                                                                      ADMITTED TO PRACTICE IN THIS DISTRICT
                              SIGNATURE OF ATTORNEY OF RECORD                                           [] NO
                              /s/ Spencer Sheehan                                                       [] YES (DATE ADMITTED Mo.                   07     Yr. 2012 )
RECEIPT #                                                                                           Attorney Bar Code # SS-2056

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                                              is so Designated.

Ruby J. Krajick, Clerk of Court by                              Deputy Clerk, DATED                                                           .

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
